DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/465,786 filed on 03/22/2017.  

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/05/2019.  An initialed copy is attached to this Office Action.

Election/Restrictions
Applicant’s election without traverse of Claims 1-15 via telephonic communication on October 12, 2021, with Attorney Daniel McClure (Reg. No. 38, 962), is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “there is an angle of inclination between the first conical surface and the first abutting area; wherein the second engaging structure comprises a second conical surface and a second abutting area, there is an angle of inclination between the second conical surface and the second abutting area, and the first conical surface is contacted with the second conical surface, the first abutting area is contacted with the second abutting area; wherein the angle of inclination between the first conical surface and the first abutting area is …”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain idiomatic errors in the phrase “there is an angle of inclination…”. It appears these are recitations and not claimed language. For examination purposes, “there is an angle of inclination…” will be taken as “an angle of inclination”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, and 13-16 of U.S. Patent No. 10,502,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of U.S. Patent No. 10,502,932 encompass the limitations of Application 16/374,255.
Application 16,674,255
PGPUB 2020/0073088
U.S. Patent No. 10,502,932
Claim 1:
A plastic optical lens assembly, comprising: 

a first lens element comprising a first surface, wherein the first surface comprises: 

a first optical effective portion; and 

a first peripheral portion surrounding the first optical effective portion, 

wherein the first peripheral portion comprises a first spacing section and a first engaging structure, and 

the first spacing section is located between the first optical effective portion and the first engaging structure; 

a second lens element comprising a second surface, wherein the second surface comprises: 

a second optical effective portion disposed correspondingly to the first optical effective portion; and 

a second peripheral portion surrounding the second optical effective portion, 

wherein the second peripheral portion comprises a second spacing section and a second engaging structure, 

the second spacing section is located between the second optical effective portion and the second engaging structure, 

the first engaging structure is engaged with the second engaging structure for aligning the first optical effective portion with the second optical effective portion, and a reference space is formed between the first spacing section and the second spacing section; and 

a cementing glue coating being at least disposed between the first optical effective portion and the second optical effective portion, and 

the cementing glue coating cementing the first lens element and the second lens element; 

wherein the first engaging structure comprises a first conical surface and a first abutting area, 

there is an angle of inclination between the first conical surface and the first abutting area; 




wherein the second engaging structure comprises a second conical surface and a second abutting area, 

there is an angle of inclination between the second conical surface and the second abutting area, and the first conical surface is contacted with the second conical surface,



the first abutting area is contacted with the second abutting area; wherein the angle of inclination between the first conical surface and the first abutting area is , and 

the following condition is satisfied:
90 degrees < < 130 degrees
Claim 1:
A plastic optical lens assembly, comprising: 

a first lens element comprising a first surface, wherein the first surface comprises: 

a first optical effective portion; and 

a first peripheral portion surrounding the first optical effective portion, 

wherein the first peripheral portion comprises a first spacing section and a first engaging structure, and 

the first spacing section is located between the first optical effective portion and the first engaging structure; 

a second lens element comprising a second surface, wherein the second surface comprises: 

a second optical effective portion disposed correspondingly to the first optical effective portion; and 

a second peripheral portion surrounding the second optical effective portion, 

wherein the second peripheral portion comprises a second spacing section and a second engaging structure, 

the second spacing section is located between the second optical effective portion and the second engaging structure, 

the first engaging structure is engaged with the second engaging structure for aligning the first optical effective portion with the second optical effective portion, and a reference space is formed between the first spacing section and the second spacing section; and 

a cementing glue coating being at least disposed between the first optical effective portion and the second optical effective portion, and 

the cementing glue coating cementing the first lens element and the second lens element, 

wherein the first engaging structure comprises a first conical surface and a first abutting area, 

wherein the first abutting area is perpendicular to an optical axis of the plastic optical lens assembly and is farther away from the first optical effective portion than the first conical surface is thereto; 

wherein the second engaging structure comprises a second conical surface and a second abutting area, 

wherein the second abutting area is perpendicular to the optical axis and is farther away from the second optical effective portion than the second conical surface is thereto, and the first conical surface is contacted with the second conical surface, 

the first abutting area is contacted with the second abutting area; wherein an angle between the first conical surface and the first abutting area is , and 


the following condition is satisfied: 
90 degrees < < 130 degrees
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al., (US 2015/0323708 A1).
With respect to Claim 1, Hashimoto et al., disclose a plastic optical lens assembly (Figure 1), comprising: a first lens element (11, Figure 1) comprising a first surface, wherein the first surface comprises: a first optical effective portion (242, Figures 2A and 2B); and a first peripheral portion surrounding the first optical effective portion (242, Figures 2A and 2B), wherein the first peripheral portion comprises a first spacing section (G, Figure 1) and a first engaging structure (240, Figures 2A and 2B), and the first spacing section (G, Figure 1) is located between the first optical effective portion (242, Figures 2A and 2B) and the first engaging structure (240, Figures 2A and 2B); a second lens element (12, Figure 1) comprising a second surface, wherein the second surface comprises: a second optical effective portion (opposite side of 242, Figures 2A and 2B) disposed correspondingly to the first optical effective portion (242, Figures 2A and 2B); and a second peripheral portion surrounding the second optical effective portion (opposite side of 242, Figures 2A and 2B), wherein the second peripheral portion comprises a second spacing section (G on the opposite end, Figure 1) and a second engaging structure (250, Figures 2A and 2B), the second spacing section (G on the opposite end, Figure 1) is located between the second optical effective portion (opposite side of 242, Figures 2A and 2B) and the second engaging structure (250, Figures 2A and 2B), the first engaging structure (240, Figures 2A and 2B) is engaged with the second engaging structure (250, Figures 2A and 2B) for aligning the first optical effective portion (242, Figures 2A and 2B) with the second optical effective portion (opposite side of 242, Figures 2A and 2B), and a reference space (243, Figures 2A and 2B) is formed between the first spacing section and the second spacing section (G on the opposite end, Figure 1); and a cementing glue coating (40, Figure 2A) being at least disposed between the first optical effective portion (242, Figures 2A and 2B) and the second optical effective portion (opposite side of 242, Figures 2A and 2B), and the cementing glue coating cementing the first lens element and the second lens element (¶[0039]).
With respect to Claim 3, Hashimoto et al., further disclose wherein at least one of the first spacing section (G, Figure 1) and the second spacing section (G on the opposite end, Figure 1) comprises an annular groove (see Figure 1).
With respect to Claim 5, Hashimoto et al., further disclose the first spacing section (G, Figure 1) comprises a first plane section (243b, Figure 2A) being perpendicular to the optical axis, and the second spacing section (G on the opposite end, Figure 1) comprises a second plane section (area opposite of 243b, Figure 2A) being perpendicular to the optical axis.
With respect to Claim 6, Hashimoto et al., further disclose wherein both of the first plane section (243b, Figure 2A) and the second plane section (area opposite of 243b, Figure 2A) have no contact with the cementing glue coating.
With respect to Claim 7, Hashimoto et al., further disclose wherein the first plane section (243b, Figure 2A) is connected with the first conical surface (see the portion around 243 on 240, Figure 2A), and the first conical surface (see the portion around 243 on 240, Figure 2A) is connected with the first abutting area (243a, Figure 2A).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8, is/are rejected under 35 U.S.C. 103 as being obvious over Hashimoto et al., (US 2015/0323708 A1) in further view of Chang (US 2017/0176649 A1)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to Claim 4, Hashimoto et al., teaches the plastic optical lens assembly of claim 3.
Hashimoto et al., fails to teach a surface roughness of the annular groove is Ra, and the following condition is satisfied: 0.1 m < Ra < 4.0 m.
Chang teaches an imaging lens (abstract) and a surface roughness of the annular groove is Ra, and the following condition is satisfied: 0.1 m < Ra < 4.0 m (¶[0032]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Hashimoto having the lens with the teachings of Chang having the surface roughness for the purpose of absorbing additional light. 
With respect to Claim 8, Hashimoto et al., teaches the plastic optical lens assembly of claim 5, the first plane section (243b, Figure 2A) and the second plane section (area opposite of 243b, Figure 2A), wherein one of the first plane section and the second plane section (area opposite of 243b, Figure 2A).
Hashimoto et al., fails to teach a light blocking sheet.
Chang teaches an imaging lens (abstract) with a light blocking sheet (162, Figure 1B).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Hashimoto having the lens with the teachings of Chang having the light blocking sheet for the purpose of reducing stray light within the lens.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, Hashimoto et al., teach “The plastic optical lens assembly of claim 1,” Hashimoto et al., fail to teach or suggest the aforementioned combination further comprising “wherein the first abutting area is perpendicular to an optical axis of the plastic optical lens assembly and is farther away from the first optical effective portion than the first conical surface is thereto; wherein the second abutting area is perpendicular to the optical axis and is farther away from the second optical effective portion than the second conical surface is thereto.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
/November 22, 2021/

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872